Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims, as amended, are depicted in Figure 17A whereby an outermost ‘annular rib’, inner ‘thinned portion’, and inner ‘inner portion’ are depicted in a radius direction. The inner portion has a thinner dimension than the rib whereby an angle exists toward the center of the circular deformation member. 
PGPUB 2017/0062478 Figure 5 depicts a thin portion and angle but the inner portion is not higher than the rib as amended. The prior art teaches a feature that overlaps with the instant claimed assembly, but does not provide motivation or nexus of features as presented by the instant claimed invention. 
PGPUB 2015/0147600 Figure 1A depicts a deformation plate to have an annular rib, thinned portion, and inner portion, but does not teach the electrical configuration aligned with the instant assembly whereby the nexus of features pertaining to the conductive element engagement with the deformation plate as claimed in the instant application is not taught or obviated in the prior art. The edge of the deformation plate is not interpreted to have an annular rib. The prior art would require hindsight bias to arrive at the claimed invention nexus of features. 
USPAT 11011812 Fig 4B depicts an innermost portion of the deformation plate to align with the inner portion of the instant application, but does not provide adequate rationale to modify the outer 
The instant claim adequately provides the structural features of the sealing plate to establish a framework. The engagement of the deformation plate and the conductive plate within the sealing plate along with the specifics of the deformation plate are patentably distinct from the prior art. The prior art is silent to teach the specific features of the conductive plate as well as the engagement of these features with the other features of the sealing plate. To arrive at the claimed assembly, it is interpreted that hindsight bias would need to be applied and picking specific elements of the prior art without regard for the function of how they would fit together in the larger picture of the sealing plate assembly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723